The plaintiff in error, in this opinion referred to as the defendant, was convicted of driving an automobile while under the influence of intoxicating liquor, and her punishment fixed by the court at confinement in the penitentiary at McAlester for a period of one year.
The judgment in this case was rendered on the 12th day of February, 1931, and the petition in error, and a *Page 247 
portion of the record, was not filed until the 18th day of August, 1931, which was six months and six days after the rendition of the judgment.
Section 2808, C. O. S. 1921, is as follows:
"In misdemeanor cases the appeal must be taken within 60 days after the judgment is rendered; Provided, however, that the trial court or judge may, for good cause shown, extend the time in which such appeal may be taken not exceeding 60 days. In felony cases the appeal must be taken within six months after the judgment is rendered, and a transcript in both felony and misdemeanor cases must be filed as hereinafter directed."
The plaintiff in error having failed to file her appeal in this court within the time allowed by the statute, this court acquired no jurisdiction to entertain the appeal, and the same is dismissed, and case remanded to the trial court, with directions to enforce its judgment.
EDWARDS and CHAPPELL, JJ., concur.